Citation Nr: 0506864	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-19 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:  Texas Veterans Commission




INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for the cause 
of death and Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  At the time of his death, the veteran was service 
connected for right total knee replacement, 30 percent 
disabling; fracture, right tibia and fibula with ankle 
disability, 30 percent disabling; degenerative joint disease 
of the lumbar spine, 10 percent disabling; degenerative joint 
disease of the right hip, 10 percent disabling; degenerative 
joint disease of the left hip, 10 percent disabling; 
degenerative joint disease of the left ankle, noncompensable; 
and scars of the right leg and foot with fracture of the 
first metatarsal, noncompensable; the schedular evaluation 
was 70 percent. A total rating based on individual 
unemployability was in effect from August 3, 1999.

2.  The veteran died in June 2002 at the age of 68.  The 
immediate cause of death was hypoxia due to throat cancer.  
Chronic obstructive pulmonary disease (COPD) significantly 
contributed to his death.

3.  None of the above conditions were present in service or 
manifested for many years thereafter, and are not shown to be 
otherwise related to service.

4.  The medical evidence does not show that the veteran's 
service-connected disabilities played a significant role in 
causing, contributing to, or accelerating his death.

5.  The veteran died more than 5 years after his separation 
from service and he had not been continuously rated as 
totally disabled for a period of 10 or more years at the time 
of his death. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1110, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.307, 3.309, 3.310, 3.312 (2004).

2.  The criteria for payment of DIC under the provisions of 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 20.1106 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the appellant's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the appellant in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in August 
2003, the RO notified the appellant of the information and 
evidence needed to substantiate and complete her claim, of 
what part of that evidence she was to provide, and what part 
VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  The August 2003 letter also 
essentially advised the veteran to submit "additional 
information and information" that she thought would help 
support her claim.

It is noted that the original rating decision on appeal was 
in August 2002.  Notice fully complying the provisions of the 
VCAA was not provided to the appellant until August 2003.  
Therefore, the appellant did not receive proper VCAA notice 
prior to the initial rating decision denying her claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the appellant.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b). The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  The VCAA places an enhanced duty on 
VA to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this case, the RO has obtained all available 
post-service VA and private medical records identified by the 
appellant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Factual Background

The record shows that the veteran died in June 2002. His 
death certificate lists hypoxia and throat cancer as the 
immediate causes of death and chronic obstructive pulmonary 
disease (COPD) as a contributing factor. At the time of his 
death, the veteran was service connected for right total knee 
replacement, 30 percent disabling; fracture, right tibia and 
fibula with ankle disability, 30 percent disabling; 
degenerative joint disease of the lumbar spine, 10 percent 
disabling; degenerative joint disease of the right hip, 10 
percent disabling; degenerative joint disease of the left 
hip, 10 percent disabling; degenerative joint disease of the 
left ankle, noncompensable; and scars of the right leg and 
foot with fracture of the first metatarsal, noncompensable; 
the schedular evaluation was 70 percent. A total rating based 
on individual unemployability was in effect from August 3, 
1999. The record shows that the veteran was employed full-
time until March 1996.




Legal Criteria

General. The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. The issue involved will be 
determined by exercise of sound judgment, without recourse 
to speculation, after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports. 38 C.F.R. 
§ 3.312(a).
Principal cause of death. The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. 38 C.F.R. § 3.312(b).
Contributory cause of death. Contributory cause of death is 
inherently one not related to the principal cause. In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c)(1).
Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 
38 C.F.R. § 3.312(c)(2).
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death. Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed. 38 C.F.R. § 3.312(c)(3).
There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(c)(4).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where certain diseases, such as cancer, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

Even if the veteran's death was not due to a service-related 
condition, DIC benefits are payable under certain specific 
circumstances if the veteran was in receipt of, or entitled 
to receive, compensation at the time of death for a service-
connected disability which had been totally disabling for a 
specified period of time:  (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death;  (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of such veteran's 
discharge or other release from active duty; or (3)  the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The Secretary shall consider all information and lay and 
medical evidence of record with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

	Cause of Death

The appellant makes no specific contention regarding her 
claim for service connection for the cause of the veteran's 
death. A review of service medical records and post-service 
medical records establishes that neither throat cancer nor 
COPD, the underlying causes of the veteran's death, was 
present in service or manifested for many years thereafter. 
No medical opinion or other competent medical evidence has 
been submitted to show any relationship between these 
conditions and the veteran's period of military service or 
his service-connected disabilities. 

Further, the Board notes that under 38 U.S.C.A. § 5103A(d) of 
the statute, the VA is not required to provide assistance to 
a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim. As the 
evidence of record fails to indicate that the conditions 
leading to the veteran's death might be associated with the 
veteran's active military service, VA is not required to 
obtain a medical opinion prior to a final decision. 

Accordingly, service connection for the cause of the 
veteran's death is not warranted. The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. §§ 1101, 1110, 1110, 1131, 1310, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310, 3.312.

	
38 U.S.C.A. § 1318

The appellant asserts that the veteran should have been rated 
as totally disabled due to service-connected disabilities 
more than 10 years prior to his death. As noted above, at the 
time of his death, the veteran was service connected for 
right total knee replacement, 30 percent disabling; fracture, 
right tibia and fibula with ankle disability, 30 percent 
disabling; degenerative joint disease of the lumbar spine, 10 
percent disabling; degenerative joint disease of the right 
hip, 10 percent disabling; degenerative joint disease of the 
left hip, 10 percent disabling; degenerative joint disease of 
the left ankle, noncompensable; and scars of the right leg 
and foot with fracture of the first metatarsal, 
noncompensable; the schedular evaluation was 70 percent. 

A survivor of a deceased veteran is eligible for DIC under 
section 1318(b)(1) if the veteran was in actual receipt of a 
100 percent disability rating for the statutory period of 
time or if the veteran would have been in receipt of a 100 
percent disability rating for such period of time but for 
clear and unmistakable error in a final rating or Board 
decision. In this case, a total rating based on individual 
unemployability was in effect from August 3, 1999, less than 
3 years prior to the veteran's death.

In January 1990, a rating decision granted service connection 
for degenerative joint disease of the lumbar spine, left 
ankle, and both hips. The veteran was notified of this 
decision, which resulted in a combined evaluation of 60 
percent at that time. A timely appeal of that rating decision 
was not pursued. A reopened claim for increased ratings for 
service-connected disabilities was next received from the 
veteran in August 1994, less than 8 years before his death. 
The appellant has made no allegation that the January 1990 
rating action was clearly and unmistakably erroneous and none 
is evident. Further, the report of a VA examination conducted 
in March 1995 indicates that the veteran was still employed 
as an assistant manager at a newspaper. In July 1999, the 
veteran reported that he had been forced to stop working in 
March 1996 because of his service-connected disabilities. 
Consequently, it cannot be concluded that the veteran was 
totally disabled for 10 years or more prior to his death. 

As the veteran's disability had not been continuously rated 
as totally disabling for a period of 10 or more years at the 
time of his death, DIC benefits are not payable under 
38 U.S.C.A. § 1318(b)(1). Again, the evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


